Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response received on 4/29/2022 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 29 April 2022 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant has amended the claims to include new subject matter and has argued that the prior art does not teach the amended limitations.  The applicant points to the specification where “computer readable storage medium” is defined as not including transitory signals.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The 101 rejection is withdrawn in view of the applicant’s arguments and specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 24 recite the limitation "the associated timestamp" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 9, 11, 15, 16, 21, 22 and 27 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 20170046560 (Tsur).
Regarding claim 1, Tsur discloses a system (fig. 2), comprising: a memory (fig. 3, item 218); and a processor (fig. 3, item 216) communicatively coupled to the memory (fig. 2, double sided arrows), wherein the processor is configured to:  generate a signature model (fig. 2, item 108, 112) based on a set of timestamped reference signatures (page 11, paragraph 140, page 8, paragraph 91); receive a signature (fig. 2, item 110); and determine, based on the signature model (fig. 1, item 114, 112, 108) and a timestamp of the signature, because the time stamp of the signature determines the amount of time/ predefined interval of time that has passed and therefore the adjustment factors (page 9, paragraph 114, 115), whether the signature is valid (fig. 2, item 116).  
Regarding claim 3, Tsur discloses the processor  is further configured to update the signature model (fig. 1, item 108, 112) to include the signature, the associated timestamp, and results of the determining whether  the signature is valid (fig. 1, item 118).
Regarding claim 8, Tsur discloses the signature model is a progression model when disclosing that the model is updated and progresses (fig. 1, item 118).
  Regarding claim 9, Tsur discloses a method, comprising: generating a signature model based on a set of timestamped reference signatures (fig. 1, item 108, 112, page 11, paragraph 140, page 8, paragraph 91); receiving a signature (fig. 1, item 110); and determining, based on the signature model (fig. 1, item 114, 112, 108) and a timestamp of the signature because the time stamp of the signature determines the amount of time/ predefined interval of time that has passed and therefore the adjustment factors (page 9, paragraph 114, 115), whether the signature is valid (fig. 1, item 116).  
Claims 11 and 15 are rejected for the same reasons as claims 3 and 8, respectively. Thus, the arguments analogous to that presented above for claims 3 and 8 are equally applicable to claims 11 and 15. Claims 3 and 8 distinguish from claims 11 and 15 only in that they have different dependencies, both of which have been previously rejected. Therefore, prior art applies.
Regarding claim 22, Tsur discloses the signature is determined to be valid when the signature is consistent with a sequence of the reference signatures over time (page 11, paragraph 140).
Regarding claim 21, Tsur discloses generating a signature progression score indicating an amount of time elapsed between the timestamp of the signature and a reference signature from the set of timestamped reference signatures, i.e. the score of the comparison between a reference signature weighted by the time elapsed between the signature and the reference signature (page 11, paragraph 140).  
Regarding claim 27, Tsur discloses the signature model is based on variation over time in handwriting of a signing individual (page 11, paragraph 140).   
Claim 16 is rejected for the same reasons as claim 9. Thus, the arguments analogous to that presented above for claim 9 are equally applicable to claim 16. Claim 16 distinguishes from claim 9 only in that claim 16 is a computer program product with a computer readable storage medium that carries out the method of claim 1. Tsur teaches further this feature, i.e. a computer program product as claimed (page 7, paragraph 81).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 12-14 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsur in view of U.S. Patent No. 9268904 (Harding).
Regarding claim 4 Tsur discloses all of the claimed elements as set forth above and is incorporated herein by reference.
Tsur does not disclose expressly the processor is further configured to generate a secondary model based on a set of reference secondary identifying information.
Harding discloses the processor is further configured to generate a secondary model, the model used to create and compare the other biometric templates (col. 9, Iines 52-56) based on a set of reference secondary identifying information, i.e. other biometrics and the templates therefrom (col. 9, lines 50-55).
Tsur and Harding are combinable because they are from the same field of endeavor, i.e. validation.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use multiple validation sources.
The suggestion/motivation for doing so would have been to provide a more secure system.
Therefore, it would have been obvious to combine the system of Tsur with secondary model of Harding to obtain the invention as specified in claim 4.
Regarding claim 5, Harding discloses the verification component is further configured to: generate a progression score for a first biometric (col. 9, Iines 54-55) including signature verification (col. 1, lines 45-49}: generate a secondary progression score for secondary identifying information, the score for other biometric information (col. 1, lines 54-55); and determine that the signature progression score is consistent with the secondary progression score by fusing scores to find if the fused score consistent with a match (col. 9, lines 54-60}.
 Claims 12-13 rejected for the same reasons as claims 4-5, respectively. Thus, the arguments analogous to that presented above for claims 4-5 are equally applicable to claims 12-13. Claims 12-13 distinguish from claims 4-5 only in that they have different dependencies, both of which have been previously rejected. Therefore, prior art applies.
 Claims 18-19 rejected for the same reasons as claims 4-5, respectively. Thus, the arguments analogous to that presented above for claims 4-5 are equally applicable to claims 18-19. Claims 18-19 distinguish from claims 4-5 only in that they have different dependencies, both of which have been previously rejected. Therefore, prior art applies.
Regarding claim 26, Tsur discloses determining that the authentication is valid in the determining the signature is valid (fig. 1, item 116), the authentication comprising: determining, based on the signature model, a variation in handwriting of a signing individual over time; and determining that the variation of the handwriting  is consistent (page 11, paragraph 140).  Harding discloses determining, based on the secondary model, a variation in biometric data of the signing individual over time by updating the template (col.9, lines 29-31) ; and determining that the variation of the handwriting and the variation of the biometric data are consistent with a match with the template (col. 9, lines 45-60).  

Claims 23 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsur in view of U.S. Patent No. 10693872 (Larson et al).
Regarding claim 23, Tsur discloses all of the claimed elements as set forth above and is incorporated herein by reference.  Tsur further discloses using a classifier for the signature model (page 5, paragraph 59).
Tsur does not disclose expressly a classifier is a generative model.
Larson et al discloses a known classifier is a LDA model, which is a generative model (col 13, lines 4-5).
Tsur and Larson et al are combinable because they are from the same field of endeavor, i.e. authentication.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a generative model.
The suggestion/motivation for doing so would have been to provide a more robust, efficient recognition by using a well known classifier.
Therefore, it would have been obvious to combine the method of Tsur with using a generative model of Larson et al to obtain the invention as specified in claim 23.
Regarding claim 24, Tsur discloses the signature is determined to be valid if the signature matches a predicted signature, the predicted signature being the most recent signature, generated by the signature model for the associated timestamp, the associated most recent timestamp (page 11, paragraph 140, 142, page 8, paragraph 91).  
 
Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tsur in view of Harding et al, as applied to claim 12 above, and further in view of Larson et al.
Regarding claim 25, Tsur (as modified by Harding et al) discloses all of the claimed elements as set forth above and is incorporated herein by reference.  Harding discloses the reference secondary data is biometric data (col. 9, lines 52-56).
Tsur (as modified by Harding et al)  does not disclose expressly the identifying biometric information comprises timestamped biometric data.
Larson et al discloses the identifying biometric information comprises timestamped biometric data (col 23, lines 50-55).
Tsur (as modified by Harding et al) and Larson et al are combinable because they are from the same field of endeavor, i.e. authentication.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to store a timestamp with the biometric data
The suggestion/motivation for doing so would have been to provide a more robust system by having all the data associated and needed for processing saved.
Therefore, it would have been obvious to combine Tsur (as modified by Harding et al) with Larsen et al to obtain the invention as specified in claim 25.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        5/5/2022